

116 HR 6875 IH: To direct the Comptroller General of the United States to conduct a study to investigate the feasibility of establishing user fees to offset certain Federal costs attributable to the procurement of single-source materials for the Strategic National Stockpile, and for other purposes.
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6875IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Ms. Slotkin (for herself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Comptroller General of the United States to conduct a study to investigate the feasibility of establishing user fees to offset certain Federal costs attributable to the procurement of single-source materials for the Strategic National Stockpile, and for other purposes.1.GAO study on the feasibility and benefits of a Strategic National Stockpile user fee agreement(a)In generalThe Comptroller General of the United States shall conduct a study to investigate the feasibility of establishing user fees to offset certain Federal costs attributable to the procurement of single-source materials for the Strategic National Stockpile under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) and distributions of such materials from the Stockpile. In conducting this study, the Comptroller General shall consider, to the extent information is available—(1)whether entities receiving such distributions generate profits from those distributions;(2)any Federal costs attributable to such distributions; (3)whether such user fees would provide the Secretary with funding to potentially offset procurement costs of such materials for the Strategic National Stockpile; and(4)any other issues the Comptroller General identifies as relevant.(b)ReportNot later than February 1, 2023, the Comptroller General of the United States shall submit to the Congress a report on the findings and conclusions of the study under subsection (a). 